Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a non-Final office action on merit.  Claims 1-24, as originally filed, are presently pending and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/27/2020 and 9/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 7-9, 15-17, and 24 are objected to because of the following informalities:  Claims 1, 9, and 17 recites “on-the-fly”, while other claims (claims 7-8, 15-16, 24) recite “on the fly”.  Claim language should maintain consistent should they refer to the same subject matter or feature/function.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


the claimed invention is directed to non-statutory subject matter.  The claims 1-8 do not fall within at least one of the four categories of patent eligible subject matter because claims 1-8 recite computer readable medium but does not exclude transitory medium in original specification.  It is suggested to amend the claims to expressly recite at least one non-transitory computer readable storage medium to overcome 35 USC 101 rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-2, 5, 9-10, 13, 17-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0198156 A1, Madani et al. (hereinafter Madani).


As to claim 1, Madani discloses at least one computer readable medium, comprising a set of instructions, which when executed by one or more computing devices, cause the one or more computing devices to: 
create an annotated dataset of images to be processed by an image processing system (pars 0023-0024, 0028, 0031, 0033, creating initial annotated medical image dataset); 
train an adversarial control network to operate as an image quality expert in classifying images (Figs 2A, 6-7, 10; pars 0004-0006, training an image generator of a generative adversarial network (GAN) to generate medical images approximating actual medical images and then applying trained machine learning model to new medical image inputs to classify the medical images as having an anomaly or not); and 
after the adversarial control network has been trained, use the adversarial control network to supervise the image processing system on-the-fly (pars 0004-0006, trained GAN being adapted by obtaining a minimized set of labeled image to identify new data set, e.g. supervised image processing; Figs 1, 10; pars 0022, 0031).  Although Madani may have disclosed or taught above features and functions in different embodiments, consider Madani’s teachings as a whole, it would have been obvious to one of skill in the art before the filling date of invention to combine Madani’s teachings in different embodiments to provide

As to claim 2, Madani discloses the at least one computer readable medium of claim 1, wherein the adversarial control network runs parallel with the image processing system to provide supervision (Fig 7; par 0082).  

As to claim 5, Madani discloses the at least one computer readable medium of claim 1, wherein the adversarial control network comprises a convolutional neural network (pars 0053, 0071, CNN).  

As to claim 9, it is a method claim corresponding to claim 1. Rejection of claim 1 is therefore incorporate herein.
As to claims 10 and 13, they are rejected with the same reason as set forth in claims 2 and 5, respectively.
As to claim 17, it is an apparatus claim corresponding to claim 1. Rejection of claim 1 is therefore incorporated herein.

As to claims 18 and 21, they are rejected with the same reason as set forth in claims 2 and 5, respectively.

Claims 3-4, 6-7, 11-12, 14-15, 19-20, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over US Madani in view of WO 2018/210648 A1, Koehler (hereinafter Koehler).


As to claim 3, Madani discloses the at least one computer readable medium of claim 1, wherein instructions to create an annotated dataset of images comprises instructions to: receive, by the image processing system, images from a dataset (Figs 1-2, 6, 10, create/receive real labeled dataset; pars 0031, 0052, receive real labeled image data); process the images from the dataset (pars 0031, 0052, operates on the data to identify whether the input medical image data being normal or abnormal images); and store processed images in a database (pars 0067, 0077-0078) (pars 0067, 0077-0078, database storing image data).  Madani does not expressly disclose categorizing the processed images into well-processed images and poorly-processed images. Koehler, in the same or similar field of endeavor, further teaches categorizing the processed images into well-processed images and poorly-processed images (pg 2, lines 24-30; pg 3, line 27- pg 4, line 2; pg 4, lines 11-27, detecting and classifying a patch of the image based on whether the image has artifacts or type of artifacts and labeled as such). 
Therefore, consider Madani and Koehler’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Koehler’s teachings on classifying the processed images into different categories in Madani’s method properly identify and label the processed image based on their quality.
As to claim 4, Madani as modified discloses the at least one computer readable medium of claim 3, wherein the poorly-processed images include noticeable artifacts and the well-processed images do not include noticeable artifacts (Koehler: pg 3, line 27- pg 4, line 2; pg 4, lines 11-27).  

As to claim 6, Madani as modified discloses the at least one computer readable medium of claim 1, wherein instructions to train the adversarial control network comprises instructions to: receive, by the adversarial control network, poorly processed images and well processed images (Madani: Fig 6, images with different accuracy; pars 0017, 0068-0070;  Koehler: pg 3, line 27- pg 4, line 2; pg 4, lines 11-27), wherein an optimizer tunes the parameters of the adversarial control network to cause the adversarial control network to output a good label for the well processed images and a bad label for poorly processed images (Madani: pars 0030, 0062-0063; Koehler: pg 3, line 27- pg 4, line 2; pg 4, lines 11-27).  

As to claim 7, Madani as modified discloses the at least one computer readable medium of claim 1, wherein instructions to use the adversarial control network to supervise the image processing system on the fly comprises instructions to: receive, by the image processing system, an input image to be processed (Madani: Figs 2A-2B, 7, 9; pars 0054-0060, 0062-0064); process the input image to send as a preliminary output image to the adversarial control network (Koehler: pg 2, lines 24-30; pg 3, lines 7-11; pg 6, lines 1-6, a classifier with iterative reconstruction of image to reduce specific artifact based on the output of the classifier (e.g. using a preliminary output image in the reconstruction or de-noising algorithm)); wherein the adversarial control network determines a probability of the preliminary output image having one or more artifacts (Koehler: pg 3, line 27 – pg 4, line 2; pg 7, lines 24-27; pg 15, line 31- pg 16, line 3, to determine the probability that a patch of image comprises an artifact or not with 0 indicating no artifact and 1 with artifact present); use the probability of the preliminary output image having one or more artifacts to tune control strength of the image processing system (Koehler: pg 7, lines 11-18; pg 9, lines 1-31; pg 16, line 29 – pg 17, 2, adjusting parameter including kV setting, energy setting, etc.); and reprocess the input image using the image processing system after being tuned to obtain an artifact free output image (Koehler: pg 2, lines 24-30; pg 3, lines 7-11; pg 6, lines 1-6;  pg 7, lines 11-18; pg 9, lines 1-31; pg 16, line 29 – pg 17, 2; an iterative process based on parameter settings).  


As to claims 11-12, 14-15, they are rejected with the same reason as set forth in claims 3-4, 6-7, respectively.

As to claims 19-20, 22-23, they are rejected with the same reason as set forth in claims 3-4, 6-7, respectively.

Allowable Subject Matter
Claims 8, 16, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Prior art of record (Madani and Koehler) neither discloses alone nor teaches in combination the features and functions for determining and outputting an artifact free image based on the probability condition as recited in claim 8. Claims 16 and 24 recite similar limitations as claim 8.
 
Examiner’s Note
Examiner has cited particular column, line number, paragraphs and/or figure(s) in the reference(s) as applied to the claims for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the reference(s) in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/QUN SHEN/
Primary Examiner, Art Unit 2661